EXHIBIT 99 MB Financial, Inc. 800 West Madison Street Chicago, Illinois 60607 (888) 422-6562 NASDAQ:MBFI PRESS RELEASE For Information at MB Financial, Inc. contact: Jill York - Vice President and Chief Financial Officer E-Mail:jyork@mbfinancial.com FOR IMMEDIATE RELEASE MB FINANCIAL, INC. REPORTS STRONG CAPITAL AND LIQUIDITY POSITION, CONTINUED GROWTH IN CORE PRE-TAX, PRE-PROVISION EARNINGS CHICAGO, April 26, 2010 – MB Financial, Inc. (NASDAQ: MBFI), the holding company for MB Financial Bank, N.A (“the Bank” or “MB Financial Bank”), announced today first quarter results for 2010.The words “MB Financial,” “the Company,” “we,” “our” and “us” refer to MB Financial, Inc. and its consolidated subsidiaries, unless indicated otherwise.We had net income of $947 thousand for the first quarter of 2010 compared to a net loss of $28.1 million in the first quarter of 2009, and a net loss of $9.8 million for the fourth quarter of 2009. Key items for the quarter were as follows: Continued Growth in Core Pre-Tax, Pre-Provision Earnings Driven by an Increase in Net Interest Margin: · Core pre-tax, pre-provision earnings increased 68.2% to $42.0 million, compared to $25.0 million for the first quarter of 2009.Core pre-tax, pre-provision earnings increased $3.8 million compared to the fourth quarter of 2009. · Net interest income on a fully tax equivalent basis increased to $83.4 million, or by 42.4%, compared to $58.6 million for the first quarter of 2009.Net interest income on a fully tax equivalent basis increased $6.0 million compared to the fourth quarter of 2009. · The net interest margin on a fully tax equivalent basis increased from 3.02% in the first quarter of 2009 and 2.86% in the fourth quarter of 2009 to 3.67% in the first quarter of 2010. Credit Quality – Decreased Provision for Loan Losses and Loan Charge-Offs, and Increased Non-Performing Loans: · Our provision for loan losses was $47.2 million for the first quarter of 2010, while our net charge-offs were $46.5 million.For the fourth quarter of 2009, our provision for loan losses and net charge-offs were $70.0 million and $82.2 million, respectively.Our provision for loan losses continues to reflect deterioration in our construction loan portfolio and uncertainty regarding the commercial real estate market. · Our non-performing loans to total loans increased to 5.04% as of March 31, 2010, compared to 4.16% as of December 31, 2009.The percentage of the allowance for loan losses to non-performing loans was 55.01% as of March 31, 2010 and 65.26% as of December 31, 2009. · Our non-performing assets to total assets increased to 3.58% as of March 31, 2010, compared to 2.84% as of December 31, 2009. · Our allowance for loan losses to total loans was 2.77% as of March 31, 2010, compared to 2.71% as of December 31, 2009. For purposes of the second and third bullet points above, non-performing loans and non-performing assets exclude loans held for sale and certain purchased credit-impaired loans that we have acquired in recent FDIC-assisted transactions.These purchased credit-impaired loans are accounted for on a pool basis, and the pools are considered to be performing.Additionally, non-performing assets exclude other real estate owned related to assets acquired in transactions facilitated by the FDIC. 4 Benchmark Bank Transaction Update: · We successfully integrated the core systems of Benchmark during the first quarter of 2010. Strong Capital Position: · MB Financial Bank continues to significantly exceed the “Well-Capitalized” threshold established under the regulations of the Office of the Comptroller of the Currency.At March 31, 2010, MB Financial, Inc.’s total risk-based capital ratio was 16.39%, Tier 1 capital to risk-weighted assets ratio was 14.42%, Tier 1 capital to average asset ratio was 10.30% and Tier 1 common capital to risk-weighted assets was 9.51%.As of March 31, 2010, total capital was approximately $451.7 million in excess of the 10% “Well-Capitalized” threshold. · Our tangible common equity to assets ratio was 7.04% at March 31, 2010, compared to 6.18% and 5.07% at December 31, 2009 and March 31, 2009, respectively.Our tangible common equity to risk-weighted assets ratio was 9.73% at March 31, 2010, compared to 8.83% and 6.49% at December 31, 2009 and March 31, 2009, respectively. Strong Liquidity Position and Improved Deposit Mix: · Our loan to deposit ratio was 80% as of March 31, 2010, compared to 93% as of March 31, 2009, and 75% as of December 31, 2009. · Our percentage of core funding to total funding was 88% at March 31, 2010, compared to 78% at March 31, 2009, and 87% at December 31, 2009. · Our percentage of CDs to total deposits was 41% at March 31, 2010, compared to 53% at March 31, 2009, and 43% at December 31, 2009. FDIC-Assisted Transactions Subsequent to Quarter End: · On April 23, 2010, MB Financial Bank assumed $281 million of deposits of Chicago-based Broadway Bank at no premium, and acquired certain assets of Broadway Bank totaling approximately $996 million at a discount of 19.6%, in a loss-sharing transaction facilitated by the FDIC. · On April 23, 2010, MB Financial Bank assumed $471 million of deposits of Chicago-based New Century Bank at no premium, and acquired certain assets of New Century Bank totaling approximately $500 million at a discount of 9.1%, in a loss-sharing transaction facilitated by the FDIC. 5 RESULTS OF OPERATIONS First Quarter Results Net Interest Income Net interest income on a tax equivalent basis increased $6.0 million from the fourth quarter of 2009 to the first quarter of 2010, and $24.8 million from the first quarter of 2009.Our net interest margin, on fully tax equivalent basis, was 3.67% for the first quarter of 2010 compared to 2.86% in the fourth quarter of 2009 and 3.02% in the first quarter of 2009, increases of 81 and 65 basis points, respectively.These margin increases were primarily due to significant changes in our balance sheet throughout the fourth quarter of 2009 and continuing, to a lesser degree, in the first quarter of 2010, related to the anticipated run-off of Corus Bank (“Corus”) deposits and corresponding reduction in assets.Additionally, these margin increases were due to a decrease in our cost of funds throughout the first quarter related to certificates of deposit repricing, and improved credit spreads on renewed loans. Our non-performing loans negatively impacted our net interest margin during the first quarter of 2010, the fourth quarter of 2009 and the first quarter of 2009 by approximately 18 basis points, 17 basis points and 16 basis points, respectively. See the supplemental net interest margin table for further detail. Other Income (in thousands): Three Months Ended March 31, December 31, September 30, June 30, March 31, Core other income: Loan service fees $ 1,723 $ 1,565 Deposit service fees Lease financing, net Brokerage fees Trust and asset management fees Increase in cash surrender value of life insurance Other operating income Total core other income Non-core other income(1) Net gain on sale of investment securities 3 Net gain (loss) on sale of other assets 11 12 12 1 Net gain (loss) recognized on other real estate owned(A) 25 Acquisition related gains - - - Increase (decrease) in market value of assets held in trust for deferred compensation(A) 7 Total non-core other income Total other income $ 26,718 $ 42,927 $ 30,900 Letters denote the corresponding line items where these non-core other income items reside in the consolidated statements of income as follows:A – Other operating income. Core other income decreased by $1.7 million from the fourth quarter of 2009 to the first quarter of 2010.Core deposit service fees decreased primarily due to decreases in NSF and overdraft fees.Net lease financing decreased primarily due to a decrease in the sales of third party equipment maintenance to customers.Non-core other income was impacted by a net gain on sale of investment securities of $6.9 million in the first quarter of 2010 compared to a net gain on sale of investment securities of $239 thousand in the fourth quarter of 2009.We realized a portion of our unrealized securities gains during the first quarter of 2010 and used the sale proceeds to fund higher rate CD run-off and better position our balance sheet for a rising rate environment.Additionally, non-core other income was impacted by a net loss recognized on other real estate owned (“OREO”) of $3.3 million in the first quarter of 2010 compared with a net loss recognized on OREO of $733 thousand in the fourth quarter of 2009. 6 Core other income increased by $4.6 million from the first quarter of 2009 to the first quarter of 2010.Core deposit service fees increased primarily due to an increase in commercial deposit fees related to the FDIC-assisted transactions completed in 2009.Core trust and asset management fees increased primarily due to an increase in assets under management, as a result of organic growth and an increase in the market value of assets under management.Core other operating income increased primarily due to increases in debit card fees and currency exchange income related to our FDIC-assisted transactions completed in 2009.As noted above, non-core other operating income was impacted by losses recognized on OREO during the first quarter of 2010. Other Expense (in thousands): Three Months Ended March 31, December 31, September 30, June 30, March 31, Core other expense: Salaries and employee benefits $ 33,415 $ 33,091 $ 30,862 Occupancy and equipment expense Computer services expense Advertising and marketing expense Professional and legal expense Brokerage fee expense Telecommunication expense Other intangibles amortization expense FDIC insurance premiums Other operating expenses Total core other expense Non-core other expense (1) FDIC special assessment(A) - Impairment charges - Increase in market value of assets held in trust for deferred compensation(B) 7 Total non-core other expense 7 Total other expense $ 61,912 $ 61,072 $ 59,158 Letters denote the corresponding line items where these non-core other expense items reside in the consolidated statements of income as follows:A – FDIC insurance premiums, B – Salaries and employee benefits. Core other expense increased $1.1 million from the fourth quarter of 2009 to the first quarter of 2010.Core advertising and marketing expense increased primarily due to new marketing campaigns initiated during the first quarter of 2010.Core other operating expenses increased primarily due to an increase in expenses related to OREO. Core other expense increased $12.4 million from the first quarter of 2009 to the first quarter of 2010.The FDIC-assisted transactions completed in 2009 increased salaries and employee benefits expense, occupancy and equipment expense, other intangibles amortization expense and FDIC insurance premiums by approximately $4.0 million, $1.5 million, $599 thousand and $796 thousand, respectively.The FDIC-assisted transactions completed in 2009 increased total core other expense from the first quarter of 2009 to the first quarter of 2010 by approximately $8.2 million.Additionally, core other operating expenses increased due to OREO and non-performing loan related expense. 7 LOAN PORTFOLIO The following table sets forth the composition of the loan portfolio, excluding loans held for sale, as of the dates indicated (dollars in thousands): March 31, December 31, September 30, June 30, March 31, Amount % of Total Amount % of Total Amount % of Total Amount % of Total Amount % of Total Commercial related credits: Commercial loans 21% 21% 22% 22% 23% Commercial loans collateralized by assign- ment of lease payments (lease loans) 15% 15% 13% 13% 12% Commercial real estate 38% 38% 38% 38% 37% Construction real estate 9% 9% 11% 11% 12% Total commercial related credits 83% 83% 84% 84% 84% Other loans: Residential real estate 5% 4% 4% 4% 5% Indirect motorcycle 2% 2% 2% 2% 2% Indirect automobile 1% 1% 1% 1% 1% Home equity 6% 6% 7% 6% 6% Consumer loans 1% 1% 1% 1% 1% Total other loans 15% 14% 15% 14% 15% Gross loans excluding covered loans 98% 97% 99% 98% 99% Covered loans (1) 2% 3% 1% 2% 1% Gross loans 100% 100% 100% 100% 100% Allowance for loan losses Net loans Covered loans refer to loans we acquired in the Heritage Community Bank and Benchmark transactions that are subject to loss-sharing agreements with the FDIC. The following table sets forth the composition of commercial real estate loans, excluding covered loans and loans held for sale, as of March 31, 2010 (dollars in thousands): Amount % of Total Loans Commercial real estate loans: Owner occupied (1) $ 543,359 8% Multifamily 8% Retail 6% Industrial 5% Healthcare 4% Office 3% Church and school 1% Other 3% Total commercial real estate loans $ 2,409,078 38% Includes owner occupied loans for all commercial real estate categories. 8 The following table sets forth the composition of construction real estate loans by risk category, excluding covered loans and loans held for sale, as of March 31, 2010 (dollars in thousands): Risk Category Potential Problem and Non-Performing and Other Watch Loans (NPLs) List Loans Pass Loans Total Amount % of Loan Balance Reserved(2) Amount % of Loan Balance Reserved Amount % of Loan Balance Reserved Amount % of Loan Balance Reserved(2) Residential construction related credits Unimproved land 43% $ - 0% 2% 14% Improved lots and single family construction 40% 25% 3% 30% Condominiums 37% 19% 5% 27% Apartments 42% 10% 3% 16% Townhomes 69% 20% 3% 43% Total residential construction related credits 42% 19% 4% 28% Commercial construction related credits Unimproved land $- - 7% 1% 1% Improved lots and construction 26% 12% 2% 16% Industrial 30% 14% 4% 10% Office, retail and hotel 39% 13% 3% 13% Schools - 5% 5% Medical - 9% 9% Total commercial construction related credits 31% 13% 4% 12% Total construction loans, excluding loans acquired in the InBank acquisition 39% 17% 4% 21% Construction loans acquired in the InBank acquisition(1) 0% Total construction loans 20% Net of loan discount of $8.1 million. Includes the impact of partial charge-offs taken. ASSET QUALITY The following table presents a summary of total performing loans, excluding covered loans and loans held for sale, greater than 30 days and less than 90 days past due as of the dates indicated (dollars in thousands): March 31, December 31, September 30, June 30, March 31, 30 - 59 Days Past Due 60 - 89 Days Past Due $ 20,412 Approximately $6.6 million of performing loans past due are classified as potential problem loans (defined below) as of March 31, 2010, compared to $12.8 million as of December 31, 2009. 9 The following table presents a summary of non-performing assets, excluding loans held for sale, credit-impaired loans that were acquired as part of our FDIC-assistedtransactions (see definition of “purchased credit-impaired loans” below), and OREO that is related to FDIC-assisted transactions, as of the dates indicated (dollar amounts in thousands): March 31, December 31, September 30, June 30, March 31, Non-performing loans: Non-accrual loans Loans 90 days or more past due, still accruing interest - - - Total non-performing loans OREO Repossessed vehicles Total non-performing assets Total allowance for loan losses Partial charge-offs taken on non-performing loans Allowance for loan losses, including partial charge-offs Total non-performing loans to total loans 5.04% 4.16% 4.41% 3.54% 3.58% Total non-performing assets to total assets 3.58% 2.84% 2.19% 2.92% 2.57% Allowance for loan losses to non-performing loans 55.01% 65.26% 66.02% 79.65% 78.10% Allowance for loan losses to non-performing loans, including partial charge-offs taken 65.31% 72.34% 70.74% 82.09% 80.15% Although management believes that adequate specific and general loan loss allowances have been established, actual losses are dependent upon future events and, as such, further additions to the level of specific and general loan loss allowances may become necessary. At March 31, 2010, the composition of other real estate owned was primarily improved lots and single family construction projects. The following table represents a summary of OREO in thousands: March 31, Balance at December 31, 2009 $ 36,711 Transfers in at fair value less estimated costs to sell Fair value adjustments Net losses on sales of OREO Cash received upon disposition Balanceat March 31, 2010 $ 41,589 10 The following table presents data related to non-performing loans, by dollar amount and category at March 31, 2010 (dollar amounts in thousands): Commercial and Lease Loans Construction Real Estate Loans Commercial Real Estate Loans Consumer Loans Total Loans Number of Borrowers Amount Number of Borrowers Amount Number of Borrowers Amount Amount Amount $10.0 million or more - $ - 4 $ 59,992 - $ - $- $ 59,992 $5.0 million to $9.9 million 1 7 3 - $1.5 million to $4.9 million 7 17 9 - Under $1.5 million 46 29 97 54 $ 38,199 57 $ 177,292 $ 86,704 $ 323,167 Percentage of individual loan category 1.63% 31.74% 3.60% 2.20% 5.04% The following table presents data related to non-performing loans, by dollar amount and category at December 31, 2009 (dollar amounts in thousands): Commercial and Lease Loans Construction Real Estate Loans Commercial Real Estate Loans Consumer Loans Total Loans Number of Borrowers Amount Number of Borrowers Amount Number of Borrowers Amount Amount Amount $10.0 million or more - $ - 5 $ 76,243 1 $ 10,101 $ - $5.0 million to $9.9 million - - 8 1 - $1.5 million to $4.9 million 2 11 6 Under $1.5 million 33 32 78 35 $ 12,451 56 $ 180,991 86 $ 58,660 $ 19,214 Percentage of individual loan category 0.53% 30.45% 2.37% 2.04% 4.16% We define potential problem loans as performing loans rated substandard that do not meet the definition of a non-performing loan (See “Asset Quality” section above for non-performing loans).We do not necessarily expect to realize losses on potential problem loans, but we recognize potential problem loans carry a higher probability of default and require additional attention by management.The aggregate principal amount of potential problem loans was $296.4 million, or 4.62% of total loans, as of March 31, 2010, compared to $233.4 million, or 3.58% of total loans, as of December 31, 2009. “Purchased credit-impaired loans” refer to certain loans acquired in the FDIC-assisted transactions during 2009, for which deterioration in credit quality occurred before the Company’s acquisition date.Upon acquisition, these loans were recorded at fair value with interest income to be accreted over the estimated life of the loan when cash flows are reasonably estimable, even if the underlying loans are contractually past due.Acquisition fair value incorporates the Company’s estimate, as of the acquisition date, of credit losses over the remaining life of the portfolio.No allowance for loan losses has been recorded for these loans. 11 Below is a reconciliation of the activity in our allowance for loan losses for the periods indicated (dollar amounts in thousands): Three Months Ended March 31, December 31, September 30, June 30, March 31, Balance at the beginning of period $ 177,072 $ 189,232 $ 181,356 $ 179,273 Provision for loan losses Charge-offs: Commercial loans Commercial loans collateralized by assignment of lease payments (lease loans) Commercial real estate loans Construction real estate Residential real estate Indirect vehicle Home equity Consumer loans Total charge-offs Recoveries: Commercial loans 71 45 31 Commercial loans collateralized by assignment of lease payments (lease loans) - Commercial real estate loans 12 5 5 18 Construction real estate Residential real estate 41 4 9 28 3 Indirect vehicle Home equity 59 9 13 20 11 Consumer loans 2 3 6 5 Total recoveries Total net charge-offs Balance $ 177,787 $ 177,072 $ 189,232 $ 181,356 Total loans, excluding loans held for sale $ 6,414,856 $ 6,524,547 $ 6,492,495 $ 6,438,189 Average loans, excluding loans held for sale $ 6,441,625 $ 6,460,195 $ 6,452,094 $ 6,441,050 Ratio of allowance for loan losses to total loans, excluding loans held for sale 2.77% 2.71% 2.91% 2.82% 2.80% Ratio of allowance for loan losses to total loans, including partial charge-offs, and excluding loans held for sale 4.20% 3.74% 3.60% 3.28% 3.16% Net loan charge-offs to average loans, excluding loans held for sale (annualized) 2.93% 5.05% 2.28% 1.54% 3.42% 12 INVESTMENT SECURITIES AVAILABLE FOR SALE The following table sets forth the fair value, amortized cost, and total unrealized gain (loss) of our investment securities available for sale, by type (in thousands): At March 31, At December 31, At September 30, At June 30, At March 31, Fair Value U.S. Treasury securities $ - $ - $- $ - $ 11,545 Government sponsored agencies and enterprises Bank notes issued through the TLGP(1) - States and political subdivisions Mortgage-backed securities Corporate bonds Equity securities Debt securities issued by foreign governments - - - Total fair value $ 2,150,491 $ 2,843,233 $ 884,720 $ 1,118,975 Amortized cost U.S. Treasury securities $ - $ - $ - $ - $ 11,546 Government sponsored agencies and enterprises Bank notes issued through the TLGP(1) - States and political subdivisions Mortgage-backed securities Corporate bonds Equity securities Debt securities issued by foreign governments - - - Total amortized cost $ 2,124,468 $ 870,254 $ 1,100,196 Unrealized gain (loss) U.S. Treasury securities $- $ - $ - $ - $ (1) Government sponsored agencies and enterprises Bank notes issued through the TLGP(1) - States and political subdivisions Mortgage-backed securities Corporate bonds - - Equity securities 66 34 97 39 50 Debt securities issued by foreign governments - Total unrealized gain $ 26,023 $ 9,093 $ 14,466 $ 18,779 Represents bank notes that are guaranteed by the FDIC under the Temporary Liquidity Guarantee Program (TLGP). We do not have any meaningful direct or indirect holdings of subprime residential mortgage loans, home equity lines of credit, or any Fannie Mae or Freddie Mac preferred or common equity securities in our investment portfolio.Additionally, more than 99% of our mortgage-backed securities are agency guaranteed. 13 FUNDING MIX AND LIQUIDITY The following table shows the composition of our core and wholesale funding resources as of the dates indicated (dollars in thousands): March 31, December 31, September 30, June 30, March 31, % of % of % of % of % of Amount Total Amount Total Amount Total Amount Total Amount Total Core funding: Non-interest bearing deposits $ 1,424,746 16% $ 1,552,185 16% 24% $ 1,152,274 16% $ 1,018,849 13% Money market and NOW accounts 31% 29% 26% 21% 22% Savings accounts 7% 6% 5% 6% 6% Certificates of deposit 31% 33% 32% 33% 33% Customer repurchase agreements 3% 2% 2% 4% 4% Total core funding 88% 87% 89% 80% 78% Wholesale funding: Public funds deposits 1% 1% 1% 1% 2% Brokered deposit accounts 5% 6% 5% 8% 10% Other short-term borrowings - - 1% 2% 4% 3% Long-term borrowings 3% 3% 2% 4% 4% Subordinated debt 1% 1% 0% 1% 1% Junior subordinated notes issued to capital trusts 2% 2% 1% 2% 2% Total wholesale funding 12% 13% 11% 20% 22% Total funding $ 8,797,573 100% $ 9,497,219 100% 100% $ 7,244,231 100% $ 7,892,235 100% The decrease in non-interest bearing deposits from the fourth quarter of 2009 to the first quarter of 2010 was primarily due to cyclical withdrawals related to our commercial customers.Deposit balances were at an elevated level at September 30, 2009, and decreased during the fourth quarter of 2009, and to a lesser extent during the first quarter of 2010, due to the redemption of Corus out-of-market deposits. 14 FORWARD-LOOKING STATEMENTS When used in this press release and in reports filed with or furnished to the Securities and Exchange Commission, in press releases or other public stockholder communications, or in oral statements made with the approval of an authorized executive officer, the words or phrases “believe,” “will,” “should,” “will likely result,” “are expected to,” “will continue” “is anticipated,” “estimate,” “project,” “plans,” or similar expressions are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.You are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date made.These statements may relate to our future financial performance, strategic plans or objectives, revenues or earnings projections, or other financial items.By their nature, these statements are subject to numerous uncertainties that could cause actual results to differ materially from those anticipated in the statements. Important factors that could cause actual results to differ materially from the results anticipated or projected include, but are not limited to, the following: (1)expected cost savings, synergies and other benefits from our merger and acquisition activities might not be realized within the anticipated time frames or at all, and costs or difficulties relating to integration matters, including but not limited to customer and employee retention, might be greater than expected; (2) the possibility that the expected benefits of the Broadway Bank, New Century Bank and other FDIC-assisted transactions we previously completed will not be realized, and the possibility that the amount of the gains, if any, we ultimately realize on these transactions will differ materially from any recorded preliminary gains; (3)the credit risks of lending activities, including changes in the level and direction of loan delinquencies and write-offs and changes in estimates of the adequacy of the allowance for loan losses, which could necessitate additional provisions for loan losses, resulting both from loans we originate and loans we acquire from other financial institutions; (4)results of examinations by the Office of Comptroller of Currency and other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase our allowance for loan losses or write-down assets; (5)competitive pressures among depository institutions; (6)interest rate movements and their impact on customer behavior and net interest margin; (7)the impact of repricing and competitors’ pricing initiatives on loan and deposit products; (8)fluctuations in real estate values; (9)the ability to adapt successfully to technological changes to meet customers’ needs and developments in the market place; (10)our ability to realize the residual values of our direct finance, leveraged, and operating leases; (11)our ability to access cost-effective funding; (12) changes in financial markets; (13) changes in economic conditions in general and in the Chicago metropolitan area in particular; (14) the costs, effects and outcomes of litigation; (15) new legislation or regulatory changes, including but not limited to changes in federal and/or state tax laws or interpretations thereof by taxing authorities, changes in laws, rulesor regulations applicable to companies that have participated in the TARP Capital Purchase Program of the U.S. Department of the Treasury and other governmental initiatives affecting the financial services industry; (16) changes in accounting principles, policies or guidelines; (17) our future acquisitions of other depository institutions or lines of business; and (18) future goodwill impairment due to changes in our business, changes in market conditions, or other factors. We do not undertake any obligation to update any forward-looking statement to reflect circumstances or events that occur after the date on which the forward-looking statement is made. TABLES TO FOLLOW 15 MB FINANCIAL, INC. & SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) As of the dates indicated (Amounts in thousands, except per share data) March 31, December 31, September 30, June 30, March 31, ASSETS Cash and due from banks $ 108,416 Interest earning deposits with banks Total cash and cash equivalents Investment securities: Securities available for sale, at fair value Non-marketable securities - FHLB and FRB Stock Total investment securities Loans held for sale - - Loans: Total loans excluding covered loans Covered loans(1) Total loans Less allowance for loan loss Net loans Lease investments, net Premises and equipment, net Cash surrender value of life insurance Goodwill, net Other intangibles, net Other real estate owned Other real estate owned related to FDIC transactions FDIC indemnification asset(1) Other assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits: Noninterest bearing $ 1,018,849 Interest bearing Total deposits Short-term borrowings Long-term borrowings Junior subordinated notes issued to capital trusts Investment securities purchased but not yet settled - - - Accrued expenses and other liabilities Total liabilities Stockholders' Equity Preferred stock Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock Controlling interest stockholders' equity Noncontrolling interest Total stockholders' equity Total liabilities and stockholders' equity $ 8,402,065 $ 9,025,132 “Covered loans” and “FDIC indemnification asset” refer to assets MB Financial Bank acquired during 2009 in loss-share transactions facilitated by the Federal Deposit Insurance Corporation.The “FDIC indemnification asset” represents amounts the Company expects MB Financial Bank to collect from the FDIC under the loss-share agreements. 16 MB FINANCIAL, INC. & SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except per share data)(Unaudited) Three months ended March 31, December 31, September 30, June 30, March 31, Interest income: Loans $ 82,387 Investment securities available for sale: Taxable Nontaxable Federal funds sold 2 - Other interest bearing accounts 91 Total interest income Interest expense: Deposits Short-term borrowings Long-term borrowings & junior subordinated notes Total interest expense Net interest income Provision for loan losses Net interest income (loss) after provision for loan losses Other income: Loan service fees Deposit service fees Lease financing, net Brokerage fees Trust & asset management fees Net gain on sale of investment securities 3 Increase in cash surrendervalue of life insurance Net gain (loss) on sale of other assets 11 12 12 1 Acquisition related gains - - - Other operating income Total other income Other expense: Salaries & employee benefits Occupancy & equipment expense Computer services expense Advertising & marketing expense Professional & legal expense Brokerage fee expense Telecommunication expense Other intangible amortization expense FDIC insurance premiums Impairment charges - Other operating expenses Total other expense Income (loss) before income taxes Income tax benefit Income (loss) from continuing operations Income from discontinued operations, net of tax - - Net income (loss) Preferred stock dividends and discount accretion Net income (loss) available to common shareholders $ 1,728 17 Three months ended March 31, December 31, September 30, June 30, March 31, Common share data: Basic earnings (loss) per common share from continuing operations $ (0.19) $ 0.03 $ 0.12 Basic earnings per common share from discontinued operations $- $ - $ 0.16 $ 0.00 Impact of preferred stock dividends on basic earnings (loss) per common share $ (0.05) $ (0.07) $ (0.07) Basis earnings (loss) per common share $ (0.25) $ 0.12 $ 0.05 Diluted earnings (loss) per common share from continuing operations $ (0.19) $ 0.03 $ 0.12 Diluted earnings per common share from discontinued operations $- $ - $ 0.16 $ 0.00 Impact of preferred stock dividends on diluted earnings (loss) per common share $ (0.05) $ (0.07) Diluted earnings (loss) per common share $ (0.25) $ 0.12 $ 0.05 Weighted average common shares outstanding Diluted weighted average common shares outstanding 18 Three months ended March 31, December 31, September 30, June 30, March 31, Performance Ratios: Annualized return on average assets 0.04% (0.33%) 0.30% 0.20% (1.30%) Annualized return on average common equity Annualized cash return on average tangible common equity(1) Net interest rate spread Cost of funds(2) Efficiency ratio(3) Annualized net non-interest expense to average assets(4) Core pre-tax pre-provision earnings to risk-weighted assets(5) Net interest margin Tax equivalent effect Net interest margin - fully tax equivalent basis(6) Asset Quality Ratios: Non-performing loans(7) to total loans 5.04% 4.16% 4.41% 3.54% 3.58% Non-performing assets(7) to total assets Allowance for loan losses to non-performing loans(7) Allowance for loan losses to non-performing loans,(7) including partial charge-offs taken Allowance for loan losses to total loans Net loan charge-offs to average loans (annualized) Capital Ratios: Tangible equity to tangible assets(8) 9.02% 8.03% 6.26% 8.07% 7.31% Tangible common equity to risk weighted assets(9) Tangible common equity to tangible assets(10) Book value per common share(11) Less: goodwill and other intangible assets, net of tax benefit, per common share Tangible book value per share(12) Total capital (to risk-weighted assets) 16.39% 15.45% 15.76% 13.89% 13.48% Tier 1 capital (to risk-weighted assets) Tier 1 capital (to average assets) Tier 1 common capital (to risk-weighted assets) Net cash flow available to common stockholders (net income available to common stockholders, plus other intangibles amortization expense, net of tax benefit) / Average tangible common equity (average common equity less average goodwill and average other intangibles, net of tax benefit). Equals total interest expense divided by the sum of average interest bearing liabilities and noninterest bearing deposits. Equals total other expense excluding FDIC special assessment and impairment charges divided by the sum of net interest income on a fully tax equivalent basis and total other income less net gains (losses) on securities available for sale, net gains (losses) on sale of other assets, net gains (losses) on other real estate owned, and acquisition related gains. Equals total other expense excluding FDIC special assessment and impairment charges less total other income excluding net gains (losses) on securities available for sale, net gain (losses) on sale of other assets, net gains (losses) on other real estate owned, net gains (losses on other real estate owned, and acquisition related gains divided by average assets. Equal net income before taxes excluding loan loss provision expense, FDIC special assessment, impairment charges, net gains (losses) on securities available for sale, net gain (losses) on sale of other assets, and acquisition related gains divided by risk-weighted assets. Represents net interest income, on a fully tax equivalent basis assuming a 35% tax rate, as a percentage of average interest earning assets. Excludes purchased credit-impaired loans and loans held for sale.Non-performing assets excludes other real estate owned related to FDIC transactions. Equals total ending stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total assets less goodwill and other intangibles, net of tax benefit. Equals total ending common stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total risk weighted assets. Equals total ending common stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by total assets less goodwill and other intangibles, net of tax benefit. Equals total ending common stockholders’ equity divided by common shares outstanding. Equals total ending common stockholders’ equity less goodwill and other intangibles, net of tax benefit, divided by common shares outstanding. 19 NON-GAAP FINANCIAL INFORMATION This press release contains certain financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP).These measures include pre-tax, pre-provision earnings; core pre-tax, pre-provision earnings; net interest income on a fully tax equivalent basis, net interest margin on a fully tax equivalent basis; efficiency ratio, ratio of annualized net non-interest expense to average assets, and ratio of core pre-tax, pre-provision earnings to risk-weighted assets, with net gains and losses on securities available for sale, net gains and losses on sale of assets, net gains and losses on other real estate owned, and acquisition related gains excluded fromthe non-interest income components and the FDIC special assessment expense and impairment charges excluded from the non-interest expense components of these ratios; ratios of tangible equity to assets, tangible common equity to risk weighted assets and tangible common equity to assets ratio; tangible book value per common share; and annualized cash return on average tangible common equity.Our management uses these non-GAAP measures in its analysis of our performance.Management believes that pre-tax, pre-provision earnings are a useful measure in assessing our core operating performance, particularly during times of economic stress. The tax equivalent adjustment to net interest income recognizes the income tax savings when comparing taxable and tax-exempt assets and assumes a 35% tax rate.Management believes that it is a standard practice in the banking industry to present net interest income and net interest margin on a fully tax equivalent basis, and accordingly believes that providing these measures may be useful for peer comparison purposes.Management also believes that by excluding net gains and losses on securities available for sale from the non-interest income component and excluding the FDIC special assessment expense from other non-interest expense of the efficiency ratio and the ratio of annualized net non-interest expense to average assets, these ratios better reflect our core operating performance.The other measures exclude the ending balances of acquisition-related goodwill and other intangible assets, net of tax benefit, in determining tangible stockholders’ equity.Management believes the presentation of these other financial measures excluding the impact of such items provides useful supplemental information that is helpful in understanding our financial results, as they provide a method to assess management’s success in utilizing our tangible capital.These disclosures should not be viewed as substitutes for the results determined to be in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. The following table presents a reconciliation of tangible equity to equity (in thousands): March 31, December 31, September 30, June 30, March 31, Stockholders' equity - as reported $ 1,292,478 $ 1,251,180 $ 1,271,877 $ 1,049,383 $ 1,034,582 Less: goodwill Less: other intangible, net of tax benefit Tangible equity $ 881,880 $ 839,601 $ 859,226 $ 645,417 $ 629,968 The following table presents a reconciliation of tangible common equity to stockholders’ common equity (in thousands): March 31, December 31, September 30, June 30, March 31, Common stockholders' equity - as reported $ 1,098,813 $ 1,057,658 $ 1,078,496 $ 856,141 $ 841,477 Less: goodwill Less: other intangible, net of tax benefit Tangible common equity $ 688,215 $ 646,079 $ 665,845 $ 452,175 $ 436,863 20 The following table presents a reconciliation of average tangible common equity to average common stockholders’ equity (in thousands): Three months ended March 31, December 31, September 30, June 30, March 31, Average common stockholders' equity - as reported $ 905,897 $ 853,782 $ 886,740 Less:average goodwill Less:average other intangible assets, net of tax benefit Average tangible common equity $ 502,198 $ 449,527 $ 482,799 The following table presents a reconciliation of net cash flow available to common stockholders to net (loss) income available to common stockholders (in thousands): Three months ended March 31, December 31, September 30, June 30, March 31, Net (loss) income available to common shareholders - as reported $ (1,646) $ (12,371) $ 4,855 $ 1,728 $ (30,636) Add: other intangible amortization expense, net of tax benefit Net cash flow available to common shareholders $ (664) $ (11,299) $ 5,483 $ 2,376 $ (30,065) Efficiency Ratio Calculation (Dollars in Thousands) Three months ended March 31, December 31, September 30, June 30, March 31, Non-interest expense $ 59,158 $ 54,508 $ 49,012 Adjustment for FDIC special assessment - Adjustment for impairment charges - Non-interest expense - as adjusted $ 55,158 $ 50,658 $ 49,012 Net interest income $ 60,934 $ 59,389 $ 56,028 Tax equivalent adjustment Net interest income on a fully tax equivalent basis Plus other income Less net gains (losses) on other real estate owned 25 Less net gains on securities available for sale 3 Less net gains (losses) on sale of other assets 11 12 12 1 Less acquisition related gains - - - Net interest income plus non-interest income - as adjusted $ 102,480 $ 83,955 $ 83,199 $ 76,564 Efficiency ratio 58.11% 59.59% 65.70% 60.89% 64.01% Efficiency ratio (without adjustments) 57.57% 52.14% 64.42% 64.65% 58.05% 21 Annualized Net Non-interest Expense to Average Assets Calculation (Dollars in Thousands) Three months ended March 31, December 31, September 30, June 30, March 31, Non-interest expense Adjustment for FDIC special assessment - Adjustment for impairment charges - Non-interest expense - as adjusted Other income Less net gains on securities available for sale 3 Less net gains (loss) on sale of other assets 11 12 12 1 Less net gains (loss) on other real estate owned 25 Less acquisition related gains - - - Other income - as adjusted Net non-interest expense Average assets Annualized net non-interest expense to average assets 1.52% 1.21% 1.40% 1.35% 1.43% Annualized net non-interest expense to average assets (without adjustments) 1.38% 0.61% 1.14% 1.36% 0.95% Core Pre-Tax, Pre-Provision Earnings Three months ended March 31, December 31, September 30, June 30, March 31, Income (loss) before income taxes Provision for loan losses Pre-tax, pre-provision earnings Non-core other income Net gains on sale of investment securities 3 Net gain (loss) on sale of other assets 11 12 12 1 Net gain (loss) on other real estate owned 25 Acquisition related gains - - - Total non-core other income Non-core other expense FDIC special assessment - Impairment charges - Total non-core other expense - - - Core pre-tax, pre-provision earnings $ 26,414 Risk-weighted assets Annualized pre-tax, pre-provision earnings to risk- weighted assets 2.41% 2.07% 1.46% 1.81% 1.51% Annualized pre-tax, pre-provision earnings to risk- weighted assets (without adjustments) 2.62% 3.04% 1.80% 1.80% 2.13% A reconciliation of net interest margin on a fully tax equivalent basis to net interest margin is contained in the tables under “Net Interest Margin.”A reconciliation of tangible book value per common share to book value per common share is contained in the “Selected Financial Ratios” table. 22 NET INTEREST MARGIN The following table presents, for the periods indicated, the total dollar amount of interest income from average interest earning assets and the resultant yields, as well as the interest expense on average interest bearing liabilities, and the resultant costs, expressed both in dollars and rates (dollars in thousands): Three Months Ended March 31, Three Months Ended December 31, Average Yield/ Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Balance Interest Rate Interest Earning Assets: Loans (1) (2) (3): Commercial related credits Commercial 5.03% 4.89% 5.19% Commercial loans collateralized by assignment of lease payments Real estate commercial Real estate construction Total commercial related credits Other loans Real estate residential Home equity Indirect Consumer loans Total other loans Total loans, excluding covered loans Covered loans Total loans Taxable investment securities Investment securities exempt from federal income taxes (3) Federal funds sold 2 - Other interest bearing deposits 91 Total interest earning assets Non-interest earning assets Total assets Interest Bearing Liabilities: Core funding: Money market and NOW accounts 0.54% 1.05% 0.72% Savings accounts Certificate of deposit Customer repurchase agreements Total core funding Whole sale funding: Public funds Brokered accounts (includes fee expense) Other short-term borrowings Long-term borrowings Total wholesale funding Total interest bearing liabilities Non-interest bearing deposits Other non-interest bearing liabilities Stockholders' equity Total liabilities and stockholders' equity Net interest income/interest rate spread (4) 3.42% 2.66% 2.54% Taxable equivalent adjustment Net interest income, as reported Net interest margin (5) 3.55% 2.89% 2.74% Tax equivalent effect 0.12% 0.13% 0.12% Net interest margin on a fully equivalent basis (5) 3.67% 3.02% 2.86% Non-accrual loans are included in average loans. Interest income includes amortization of deferred loan origination fees of $1.0 million, $1.3 million and $1.2 million for the three months ended March 31, 2010, March 31, 2009, and December 31, 2009, respectively. Non-taxable loan and investment income is presented on a fully tax equivalent basis assuming a 35% tax rate. Interest rate spread represents the difference between the average yield on interest earning assets and the average cost of interest bearing liabilities and is presented on a fully tax equivalent basis. Net interest margin represents net interest income as a percentage of average interest earning assets. 23
